Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
12/16/2022 08:04 AM CST




                                                         - 60 -
                               Nebraska Supreme Court Advance Sheets
                                        313 Nebraska Reports
                                        IN RE INTEREST OF ELIJAHKING F.
                                                 Cite as 313 Neb. 60




                                In re Interest of Elijahking F., a child
                                         under 18 years of age.
                                    State of Nebraska, appellee, v.
                                        Elijahking F., appellant.
                                                    ___ N.W.2d ___

                                        Filed December 16, 2022.   No. S-22-415.

                 1. Juvenile Courts: Appeal and Error. An appellate court reviews juve-
                    nile cases de novo on the record and reaches its conclusions indepen-
                    dently of the juvenile court’s findings. When the evidence is in conflict,
                    however, an appellate court may give weight to the fact that the lower
                    court observed the witnesses and accepted one version of the facts over
                    the other.
                 2. Statutes: Appeal and Error. Statutory interpretation is a question of
                    law, which an appellate court resolves independently of the trial court.
                 3. Criminal Law: Police Officers and Sheriffs: Judges: Proof: Intent.
                    To show a violation of Neb. Rev. Stat. § 28-906(1) (Reissue 2016),
                    the State must prove that (1) the defendant intentionally obstructed,
                    impaired, or hindered either a peace officer, a judge, or a police animal
                    assisting a peace officer; (2) at the time the defendant did so, the peace
                    officer or judge was acting under color of his or her official authority to
                    enforce the penal law or preserve the peace; and (3) the defendant did
                    so by using or threatening to use either violence, force, physical interfer-
                    ence, or obstacle.
                 4. Intent: Words and Phrases. Intentionally means willfully or purposely,
                    and not accidentally or involuntarily.
                 5. Criminal Law: Evidence: Intent. The intent with which an act is
                    committed is a mental process and may be inferred from the words
                    and acts of the defendant and from the circumstances surrounding the
                    incident.
                 6. Criminal Law: Statutes. Penal statutes are considered in the context
                    of the object sought to be accomplished, the evils and mischiefs sought
                    to be remedied, and the purpose sought to be served.
                                    - 61 -
            Nebraska Supreme Court Advance Sheets
                     313 Nebraska Reports
                    IN RE INTEREST OF ELIJAHKING F.
                             Cite as 313 Neb. 60

 7. ____: ____. Effect must be given, if possible, to all parts of a penal
    statute; no sentence, clause, or word should be rejected as meaningless
    or superfluous if it can be avoided.
 8. Statutes. In the absence of anything indicating otherwise, statutory lan-
    guage is to be given its plain and ordinary meaning.
 9. Criminal Law: Statutes. Penal laws are those imposing punishment for
    an offense committed against the state and which the executive of the
    state has power to pardon.
10. Criminal Law: Words and Phrases. Preservation of the peace, as
    used in Neb. Rev. Stat. § 28-906(1) (Reissue 2016), means maintain-
    ing the tranquility enjoyed by members of a community where good
    order reigns.
11. Criminal Law: Police Officers and Sheriffs: Protection Orders. For
    purposes of Neb. Rev. Stat. § 28-906(1) (Reissue 2016), the serving
    of a protection order by a peace officer falls within “preservation of
    the peace.”
12. Criminal Law: Words and Phrases. Threats can be expressed verbally,
    as well as through gestures and physical acts.

  Appeal from the Separate Juvenile Court of Douglas County:
Vernon Daniels, Judge. Affirmed.
  Thomas C. Riley, Douglas County Public Defender, and
Samuel A. Raybine for appellant.
 Donald W. Kleine, Douglas County Attorney, and Christopher
McMahon for appellee.
  Heavican, C.J., Miller-Lerman, Cassel, Stacy, Funke,
Papik, and Freudenberg, JJ.
    Cassel, J.
                     I. INTRODUCTION
   As deputies tried to serve a minor child’s mother with a
protection order and place her under arrest, the child inter-
fered. The juvenile court adjudicated the child 1 for obstruc-
tion of a peace officer. 2 The child appeals. Because serving
1
    See Neb. Rev. Stat. § 43-247(1) (Reissue 2016) (adjudication of juvenile
    for misdemeanor offense).
2
    See Neb. Rev. Stat. § 28-906(1) (Reissue 2016).
                              - 62 -
         Nebraska Supreme Court Advance Sheets
                  313 Nebraska Reports
                IN RE INTEREST OF ELIJAHKING F.
                         Cite as 313 Neb. 60

a protection order falls within the preservation of the peace
element of the misdemeanor offense and the State proved the
other elements, we affirm the adjudication.

                       II. BACKGROUND
    Johnna Kripal and Wade Grim, deputies with the Douglas
County sheriff’s office, went to the residence of Elijahking F.
to serve a protection order on his mother and arrest her on a
misdemeanor warrant. The deputies encountered 17-year-old
Elijahking and his mother in the front yard. The deputies were
in uniform and displaying their badges of authority.
    As Kripal approached, she informed Elijahking and his
mother of the protection order and warrant for the mother’s
arrest. When Kripal tried to serve the mother with the protec-
tion order, Elijahking became agitated. He stepped in front of
Kripal, flexed his arms, and started yelling at the deputies.
Ultimately, the deputies placed handcuffs on Elijahking and
removed him to the back of their cruiser. Kripal was then able
to complete the mission of serving Elijahking’s mother with
the papers. The entire encounter lasted 5 to 10 minutes.
    The State filed a petition in the separate juvenile court of
Douglas County, alleging that Elijahking was a juvenile within
§ 43-247(1) for obstructing a peace officer. During an adju-
dication hearing, the juvenile court heard the testimonies of
Kripal and Elijahking.
    Kripal testified that at first, Elijahking was yelling repeat-
edly, “‘Are you serious?’” Then, he said to Kripal: “‘You’re
little. You’re going to need that gun.’” When asked if those
words “raise[d Kripal’s] level of awareness of the situation,”
she answered, “Yes, it did.” As Kripal was going to step around
Elijahking to arrest his mother, Elijahking “kind of stepped in
front of [Kripal].” Kripal clarified that Elijahking “insert[ed]
his way in between” Kripal and Elijahking’s mother, who had
started moving back. Kripal testified that there was enough
room for her to move around Elijahking, which is what she
was trying to do. Grim then “took [Elijahking] down.” Kripal
                                   - 63 -
            Nebraska Supreme Court Advance Sheets
                     313 Nebraska Reports
                    IN RE INTEREST OF ELIJAHKING F.
                             Cite as 313 Neb. 60

testified that Elijahking’s actions hindered or slowed her goal
of serving Elijahking’s mother.
   Elijahking testified that he and his mother were “trying
to just go inside” and that the deputies “kind of just forced
us to stop.” The deputies stated that they needed to serve
a protection order and then Kripal pulled out her gloves.
Elijahking testified that when he asked why Kripal needed
gloves to serve a protection order, she informed him that his
mother had a warrant and that they were going to take her to
jail. Elijahking then became very upset and used profanity.
According to Elijahking, his mother had been backing steadily
up the stairs to the porch. He testified that the deputies were
circling him on the stairs “to the point where, like, the back
of my legs were up against the stairs.” He explained that he
could not move anywhere if he wanted to get out of their way.
Elijahking testified that once Kripal tried to get past him, Grim
“attacked” Elijahking and Elijahking showed some resistance
as Grim tried to take him down. According to Elijahking, he
was merely showing frustration and was not trying to interfere
with the deputies.
   The juvenile court found that the State proved beyond a
reasonable doubt that Elijahking was a juvenile described in
§ 43-247(1). It further found that Kripal’s testimony was “more
credible, probative, reliable and entitled to weight.”
   Elijahking timely appealed the adjudication order, and we
moved the appeal to our docket. 3
                III. ASSIGNMENT OF ERROR
   Elijahking alleges, consolidated and restated, that the State
failed to prove beyond a reasonable doubt that he committed
the crime of obstructing a peace officer.
               IV. STANDARD OF REVIEW
   [1] An appellate court reviews juvenile cases de novo on
the record and reaches its conclusions independently of the
3
    See Neb. Rev. Stat. § 24-1106(3) (Cum. Supp. 2022).
                                   - 64 -
            Nebraska Supreme Court Advance Sheets
                     313 Nebraska Reports
                    IN RE INTEREST OF ELIJAHKING F.
                             Cite as 313 Neb. 60

juvenile court’s findings. When the evidence is in conflict,
however, an appellate court may give weight to the fact that the
lower court observed the witnesses and accepted one version of
the facts over the other. 4
   [2] Statutory interpretation is a question of law, which an
appellate court resolves independently of the trial court. 5

                         V. ANALYSIS
   [3] The juvenile court determined that the State proved
beyond a reasonable doubt that Elijahking obstructed a peace
officer. To show a violation of § 28-906(1), the State must
prove that (1) the defendant intentionally obstructed, impaired,
or hindered either a peace officer, a judge, or a police animal
assisting a peace officer; (2) at the time the defendant did so,
the peace officer or judge was acting under color of his or
her official authority to enforce the penal law or preserve the
peace; and (3) the defendant did so by using or threatening
to use either violence, force, physical interference, or obsta-
cle. 6 Elijahking challenges the sufficiency of the evidence
as to each of the three elements. We discuss each element
in turn.

                           1. Intent
   [4] Elijahking contends that the State failed to prove his
actions were intentional. This argument is directed to the ele-
ment requiring that an individual “intentionally obstruct[ed],
impair[ed], or hinder[ed]” a peace officer. 7 Intentionally means
willfully or purposely, and not accidentally or involuntarily. 8
   [5] Elijahking’s argument attacks the lack of insight pro-
vided by Kripal’s testimony into Elijahking’s mindset or
4
    In re Interest of Gunner B., 312 Neb. 697, 980 N.W.2d 863 (2022).
5
    In re Interest of Jordon B., 312 Neb. 827, 981 N.W.2d 242 (2022).
6
    State v. Ferrin, 305 Neb. 762, 942 N.W.2d 404 (2020).
7
    § 28-906(1).
8
    State v. Schott, 222 Neb. 456, 384 N.W.2d 620 (1986).
                                    - 65 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                     IN RE INTEREST OF ELIJAHKING F.
                              Cite as 313 Neb. 60

intentions. But the intent with which an act is committed is a
mental process and may be inferred from the words and acts
of the defendant and from the circumstances surrounding the
incident. 9 Kripal’s testimony established that as she tried to
serve papers on Elijahking’s mother, Elijahking became agi-
tated, stepped in front of Kripal, flexed his arms, and yelled
at the deputies. Kripal further testified that Elijahking told
her she was going to need her gun. One can reasonably infer
from Elijahking’s behavior that he intended to obstruct, impair,
or hinder the deputies. We conclude the State proved beyond
a reasonable doubt that Elijahking intentionally obstructed,
impaired, or hindered the deputies.

               2. Color of Official Authority
                          Alternatives
   To satisfy the second element of obstructing a peace offi-
cer, the State must prove that at the time of the defendant’s
obstruction, impairment, or hindrance, the peace officer was
acting under color of his or her official authority to enforce
the penal law or preserve the peace. 10 Elijahking’s arguments
regarding the peace officer’s alternative purposes rely upon
statutory interpretation. After setting forth principles of statu-
tory interpretation, we discuss whether the deputies were act-
ing under color of their official authority and whether they
were enforcing the penal law or preserving the peace.

                  (a) Statutory Interpretation
   [6-8] When considering the text of a criminal statute, we
follow well-known principles of statutory interpretation and
construction. Penal statutes are considered in the context of
the object sought to be accomplished, the evils and mischiefs
sought to be remedied, and the purpose sought to be served. 11
 9
     State v. Bryant, 311 Neb. 206, 971 N.W.2d 146 (2022).
10
     See State v. Ferrin, supra note 6.
11
     Id.
                                    - 66 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                     IN RE INTEREST OF ELIJAHKING F.
                              Cite as 313 Neb. 60

Effect must be given, if possible, to all parts of a penal stat-
ute; no sentence, clause, or word should be rejected as mean-
ingless or superfluous if it can be avoided. 12 In the absence
of anything indicating otherwise, statutory language is to be
given its plain and ordinary meaning. 13

                (b) Color of Official Authority
   We quickly dispose of the color of official authority com-
ponent. The deputies were in uniform and displaying their
badges of authority when Kripal informed Elijahking’s mother
of the protection order and arrest warrant. There is no dispute
that they were acting under color of their official authority at
the time of their encounter with Elijahking. The next compo-
nent is whether the deputies were either enforcing the penal
law or preserving the peace.

                 (c) Enforcement of Penal Law
   The deputies went to Elijahking’s residence to serve a pro-
tection order on his mother and to arrest her on a misdemeanor
warrant. Elijahking does not dispute that executing an arrest
warrant qualifies as the enforcement of the penal law, but he
argues that serving a protection order does not. Because our
review is de novo, we address that question.
   [9] Penal laws are those imposing punishment for an offense
committed against the state and which the executive of the
state has power to pardon. 14 There can be no doubt that a
peace officer’s arrest or investigation of a person for violat-
ing a protection order, which is a crime, 15 would qualify as
enforcement of the penal law. That was the situation in State
12
     Id.
13
     Id.
14
     See, Huntington v. Attrill, 146 U.S. 657, 13 S. Ct. 224, 36 L. Ed. 1123
     (1892); Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).
15
     See Neb. Rev. Stat. §§ 28-311.09(4), 28-311.11(4), and 42-924(4) (Cum.
     Supp. 2022).
                                    - 67 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                     IN RE INTEREST OF ELIJAHKING F.
                              Cite as 313 Neb. 60

v. Cervantes. 16 There, when officers went to the defendant’s
home to return property, they were greeted by her husband,
against whom the officers knew the defendant had a protection
order. We stated, “The continued presence of law enforcement
at [the defendant’s] home was in service of the enforcement
and investigation of a penal law, § 42-924(4).” 17 But here,
there was no evidence regarding a violation of the protec-
tion order.
   The question is whether merely serving a protection order
qualifies as enforcement of the penal law. At this juncture,
we note that the record does not reveal the type of protection
order or who obtained it. The penal law explicitly provides
for a peace officer’s involvement in serving harassment 18 and
sexual assault 19 protection orders. Thus, if the deputies here
were trying to serve a harassment or sexual assault protection
order, doing so would fall within the scope of enforcing the
penal law. Similarly, Neb. Rev. Stat. § 42-926 (Cum. Supp.
2022) plainly provides for service of a domestic abuse protec-
tion order by law enforcement, and as mentioned, violation of
such a protection order is a crime. 20
   To the extent there is any doubt regarding whether serving
a protection order falls within the ambit of § 28-906(1), it fits
within the alternative law enforcement function of preserva-
tion of the peace. We explain why next.

                    (d) Preservation of Peace
   [10] Even if a peace officer is not involved in enforcement
of the penal law, an individual may not intentionally obstruct
the officer’s “preservation of the peace.” 21 We have stated that
16
     State v. Cervantes, 306 Neb. 740, 947 N.W.2d 323 (2020).
17
     Id. at 747, 947 N.W.2d at 329.
18
     § 28-311.09(9)(a).
19
     § 28-311.11(9)(a).
20
     See § 42-924(4).
21
     § 28-906(1).
                                     - 68 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                     IN RE INTEREST OF ELIJAHKING F.
                              Cite as 313 Neb. 60

“‘[p]reservation of the peace,’” as used in § 28-906(1), means
maintaining the tranquility enjoyed by members of a commu-
nity where good order reigns. 22 A different court has described
an officer’s efforts to preserve the peace as including ordinary
police functions that do not directly involve placing a person
under arrest. 23
   Preservation of the peace has an ancient pedigree. The power
to require security to keep the peace is considered part of the
common law of England and of this country. 24 And in 1866,
Nebraska adopted the common law of England. 25 Looking
back to the territorial laws of Nebraska, judges of the district
courts and justices of the peace were authorized to enforce all
laws “for the prevention and punishment of offenses, or for the
preservation and observance of the peace.” 26 Judges, justices
of the peace, and sheriffs were “bound to preserve the public
peace.” 27 Similar provisions to prevent crimes and offenses
remained in our statutes 28 until repealed in 1986. 29
   Before adoption of our current Nebraska Criminal Code
in 1977, 30 two statutes were somewhat comparable to the
statute now before us. One, categorized under “Obstructing
and Perverting Justice,” prohibited a person from “cor-
ruptly, or by threats of force, . . . obstruct[ing] or imped[ing]
22
     See In re Interest of Richter, 226 Neb. 874, 876, 415 N.W.2d 476, 477
     (1987).
23
     See People v. Little, 434 Mich. 752, 456 N.W.2d 237 (1990).
24
     11 C.J.S. Breach of the Peace § 18 (2019).
25
     See Rev. Stat. ch. 7, § 1, p. 31 (1866), now codified at Neb. Rev. Stat.
     § 49-101 (Reissue 2021).
26
     See Criminal Code, ch. 18, § 214, p. 644 (1866).
27
     Criminal Code, ch. 11, § 127, p. 620 (1866).
28
     See, e.g., Rev. Stat. §§ 8921 to 8936 (1913); Comp. Stat. §§ 9945 to
     9960 (1922); Comp. Stat. §§ 29-301 to 29-316 (1929); Neb. Rev. Stat.
     §§ 29-301 to 29-312 (Reissue 1985).
29
     See 1986 Neb. Laws, L.B. 529, § 58.
30
     See 1977 Neb. Laws, L.B. 38.
                                     - 69 -
             Nebraska Supreme Court Advance Sheets
                      313 Nebraska Reports
                     IN RE INTEREST OF ELIJAHKING F.
                              Cite as 313 Neb. 60

the due administration of justice.” 31 The other, categorized
under “Disruption of Public Peace,” proscribed “purposely
obstruct[ing], or impair[ing] the administration of law or other
governmental function by force, violence, physical interfer-
ence or obstruction, or any other unlawful act.” 32
   In light of this historical context, we turn to the plain lan-
guage of the current statute. It prohibits a person from, among
other things, using or threatening to use violence or obstacle
to intentionally hinder “the enforcement of the penal law or
the preservation of the peace by a peace officer.” 33
   [11] By enacting protection order statutes, the Legislature
intended to protect applicants from abuse. It wished to “pro-
tect victims from being willfully harassed, intentionally terri-
fied, threatened, or intimidated.” 34 It also endeavored to “aid
in the prevention and elimination of domestic violence.” 35 The
very goal of a protection order is to preserve the peace. We
conclude that for purposes of § 28-906(1), the serving of a
protection order by a peace officer falls within “preservation
of the peace.” Thus, the State proved beyond a reasonable
doubt that the deputies were engaged in “the enforcement of
the penal law or the preservation of the peace.” 36

                        3. Obstruction
   Finally, Elijahking contends that the State failed to show
the deputies were obstructed by his statements or actions.
He highlights that the entire encounter occurred over a short
period of time and that Kripal testified she was able to serve
Elijahking’s mother with the paperwork. But that does not
31
     Neb. Rev. Stat. § 28-737 (Reissue 1975).
32
     Neb. Rev. Stat. § 28-824 (Reissue 1975).
33
     § 28-906(1).
34
     Neb. Rev. Stat. § 28-311.02(1) (Reissue 2016). See, also, §§ 28-311.09(1)
     and 28-311.11(1).
35
     Neb. Rev. Stat. § 42-905(4) (Reissue 2016). See, also, § 42-924(1)(a).
36
     § 28-906(1).
                                  - 70 -
            Nebraska Supreme Court Advance Sheets
                     313 Nebraska Reports
                   IN RE INTEREST OF ELIJAHKING F.
                            Cite as 313 Neb. 60

mean that Elijahking did not obstruct the deputies. To satisfy
the third element of § 28-906(1), the State needed only to show
that Elijahking “us[ed] or threaten[ed] to use violence, force,
physical interference, or obstacle” to intentionally obstruct,
impair, or hinder the deputies. The State did so.
   We have defined the words “interference” and “obstacle” for
purposes of § 28-906. “[T]he word ‘interference’ means ‘[t]he
action or fact of interfering or intermeddling (with a person, etc.,
or in some action).’ Similarly, ‘obstacle’ means ‘[s]omething
that stands in the way or that obstructs progress (literal and
figurative); a hindrance, impediment, or obstruction.’” 37
   Giving § 28-906(1) its plain and ordinary meaning, we have
determined that a disruptive youth’s act of running away from
police officers constituted a physical obstacle that obstructed,
impaired, or hindered the officers’ efforts to preserve the
peace. 38 We have also determined that repeatedly refusing to
comply with police orders to exit a vehicle during a traffic
stop that was part of an active police investigation was suf-
ficient to show that a defendant used physical interference or
obstacle to intentionally obstruct, impair, or hinder the officers
in their investigation. 39
   [12] The evidence here established that Elijahking inter-
fered with the deputies’ mission. We are mindful that threats
can be expressed verbally, as well as through gestures and
physical acts. 40 Kripal testified that when she tried to serve the
protection order, Elijahking stepped in front of her. Similarly,
when Kripal attempted to step around Elijahking to arrest his
mother, Elijahking stepped in front of Kripal. This presented
an obstacle and interfered with Kripal’s ability to serve the
mother with paperwork and execute an arrest. Kripal further
37
     State v. Ferrin, supra note 6, 305 Neb. at 777, 942 N.W.2d at 415
     (emphasis omitted).
38
     See In re Interest of Richter, supra note 22.
39
     See State v. Ferrin, supra note 6.
40
     See id.
                             - 71 -
         Nebraska Supreme Court Advance Sheets
                  313 Nebraska Reports
                IN RE INTEREST OF ELIJAHKING F.
                         Cite as 313 Neb. 60

testified that Elijahking was agitated, flexed his arms, yelled
at the deputies, and told Kripal she would “‘need that gun.’”
Such behavior could reasonably be interpreted as threaten-
ing to use violence. Ultimately, the deputies placed handcuffs
on Elijahking and removed him to their cruiser, which was
a diversion from their mission. When asked if Elijahking’s
actions “hinder[ed] or slow[ed Kripal’s] original goal of serv-
ing” the mother, Kripal answered, “Yes.” We conclude the
State proved that Elijahking obstructed the deputies.

                      VI. CONCLUSION
   We conclude that the State adduced sufficient evidence to
prove beyond a reasonable doubt that Elijahking intentionally
obstructed the deputies by using or threatening to use violence,
physical interference, or obstacle while the deputies acted
under color of their official authority to enforce the penal law
or preserve the peace. Accordingly, we affirm the juvenile
court’s order adjudicating him to be a child within the mean-
ing of § 43-247(1).
                                                     Affirmed.